AO 245B (Rev_ 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of I



                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Comn1itted On or After November 1, 1987)
                                        v.

                    Humberto Blanco-Guillen                                 Case Number: 3:18-mj-23323-KSC

                                                                            Roseline Dergregorian Fera!
                                                                            Defendant's Attorney


REGISTRATION NO. 73370298

THE DEFENDANT:
 ISi pleaded guilty to count(s) I of Complaint
                                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ISi Assessment: $10 WAIVED
 ISi Fine: WAIVED
 ISi Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.




                            FILED
                            Dec 28 2018
                                                                          HO ORABLE KAREN S. CRAWFORD
                     CLERK, U.S. DISTRICT COURT                           UNITED STATES MAGISTRATE JUDGE
                  SOUTHERN DISTRICt OF CALIFORNIA
                 BY             sl ericas       DEPUTY




                                                                                                                  3: 18-mj-23323-KSC
